DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species (A2) in the reply filed on September 12, 2022 is acknowledged.  The traversal is on the ground(s) that “the examination of all of the claims is not believed to create an undue burden on the USPTO and that the subject matter among the species is not independent and distinct as required by statute”.  This is not found persuasive because the Examiner clearly and distinctly pointed out that claims to the different species and/or sub-species recite mutually exclusive characteristics as set forth in the Requirement for Restriction/Election.
In response to applicants’ argument in the second paragraph at the first page of the Response that “Also, the Applicant respectfully points out that the Office did not identify which Species and Sub-Species claim 23 is included in”, the Examiner believes that it is Applicants’ responsibility to elect a species to be examined and also to provide identification of the claims encompassing the elected species.  With regard to claim 23, it is the only claim that recites a laser projector system, which encompasses the species (B) as set forth in the Requirement for Restriction/Election.  The Examiner provided the lists of claims for each species set forth in the Requirement as a courtesy for a compact prosecution.
As the applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, therefore, the requirement is still deemed proper and is therefore made FINAL.  Accordingly, claims 5, 7, 11 and 20-23 have been withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ohlhaber et al. (US 3,792,239 A).
Ohlhaber et al. teaches a wave transmitting device comprising:

    PNG
    media_image1.png
    436
    718
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    419
    803
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    540
    806
    media_image3.png
    Greyscale

With regard to claim 1 and 12, a combiner lens (FIG. 4, channel plate stack 60) comprising: a lens (FIG. 4, light channel plates 61-65); a lightguide (FIG. 4, channels 67-70 on light channel plate 61 and all channels on channel plates 62-66) in stack with the lens (FIG. 4, light channel plates 61-65); and at least a first electrically conductive trace (FIG. 4, conductive elements 71-74 extending along the channels 67-70 on light channel plate 61) formed on or carried by the lightguide (FIG. 4, channels 67-70 on light channel plate 61 and all channels on channel plates 62-66), the at least a first electrically conductive trace (FIG. 4, conductive elements 71-74 extending along the channels 67-70 on light channel plate 61) having a first input terminal (FIG. 4, input ends 85-88) and a first output terminal (FIG. 4, output end 95) for electrical connections (FIG. 3 in view of FIG. 1, to the light detectors 41a-41f of light detector array 41) (For more details please read: Abstract; from column 4, line 61 to column 6, line 46; and from column 6, line 64 to column 8, line 36).
With regard to claim 2, the lightguide (FIG. 4, channels 67-70 on light channel plate 61 and all channels on channel plates 62-66) has a first lightguide surface (FIG. 4, top surface of channel plate 61) and a second lightguide surface (FIG. 4, top surface of channel plate 62) that is spaced apart from the first lightguide surface (FIG. 4, top surface of channel plate 61) by a substrate thickness of the lightguide (FIG. 4, channels 67-70 on light channel plate 61 and all channels on channel plates 62-66), and wherein the at least a first electrically conductive trace (FIG. 4, conductive elements 71-74 extending along the channels 67-70 on light channel plate 61) is formed at least in part on the first lightguide surface (FIG. 4, top surface of channel plate 61) (For more details please read: Abstract; from column 4, line 61 to column 6, line 46; and from column 6, line 64 to column 8, line 36).
With regard to claim 3, at least a second electrically conductive trace (FIG. 4, conductive elements extending along the channels on light channel plate 62) formed at least in part on the second lightguide surface (FIG. 4, top surface of channel plate 62), the at least a second electrically conductive trace (FIG. 4, conductive elements extending along the channels on light channel plate 62) having a second input terminal (FIG. 4, input ends of the conductive elements of the channel plate 62, similar to input ends 85-88 on the channel plate 61) and a second output terminal (FIG. 4, output ends of the conductive elements of the channel plate 62, similar to output ends 95 on the channel plate 61) for electrical connections (FIG. 3 in view of FIG. 1, to the light detectors 41a-41f of light detector array 41).
With regard to claim 4, at least a second electrically conductive trace (FIG. 4, conductive elements extending along the channels on light channel plate 62) formed on or carried by the lens (FIG. 4, light channel plate 62 of light channel plates 61-65), the at least a second electrically conductive trace (FIG. 4, conductive elements extending along the channels on light channel plate 62) having a second input terminal (FIG. 4, input ends of the conductive elements of the channel plate 62, similar to input ends 85-88 on the channel plate 61) and a second output terminal (FIG. 4, output ends of the conductive elements of the channel plate 62, similar to output ends 95 on the channel plate 61) for electrical connections (FIG. 3 in view of FIG. 1, to the light detectors 41a-41f of light detector array 41).
With regard to claim 8, the lens (FIG. 4, light channel plates 61-65) is a first lens (FIG. 4, light channel plate 61), and further comprising a second lens (FIG. 4, light channel plate 62) in stack with the lightguide (FIG. 4, channels 67-70 on light channel plate 61 and all channels on channel plates 62-66) and the first lens (FIG. 4, light channel plate 61), wherein the lightguide (FIG. 4, channels 67-70 on light channel plate 61 and all channels on channel plates 62-66) is positioned between the first lens (FIG. 4, light channel plate 61) and the second lens (FIG. 4, light channel plate 62).
With regard to claim 9, at least a second electrically conductive trace (FIG. 4, conductive elements extending along the channels on light channel plate 62) formed on or carried by at least one of the first lens (FIG. 4, light channel plate 61) and the second lens (FIG. 4, light channel plate 62).
With regard to claim 10, an inner surface (the bottom surface) of the first lens (FIG. 4, light channel plate 61) is separated from the lightguide (FIG. 4, channels 67-70 on light channel plate 61) by a first gap (thickness of light channel plate 61), and wherein an inner surface (the bottom surface) of the second lens (FIG. 4, light channel plate 62) is separated from the lightguide (FIG. 4, channels on light channel plate 62) by a second gap (thickness of light channel plate 62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohlhaber et al. in view of Yonushonis et al. (US 7,701,231 B2).
Ohlhaber et al. teaches a wave transmitting device comprising:

    PNG
    media_image1.png
    436
    718
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    419
    803
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    540
    806
    media_image3.png
    Greyscale

With regard to claim 12, a combiner lens (FIG. 4, channel plate stack 60) comprising: a lens (FIG. 4, light channel plates 61-65); a lightguide (FIG. 4, channels 67-70 on light channel plate 61 and all channels on channel plates 62-66) in stack with the lens (FIG. 4, light channel plates 61-65); and at least a first electrically conductive trace (FIG. 4, conductive elements 71-74 extending along the channels 67-70 on light channel plate 61) formed on or carried by the lightguide (FIG. 4, channels 67-70 on light channel plate 61 and all channels on channel plates 62-66), the at least a first electrically conductive trace (FIG. 4, conductive elements 71-74 extending along the channels 67-70 on light channel plate 61) having a first input terminal (FIG. 4, input ends 85-88) and a first output terminal (FIG. 4, output end 95) for electrical connections (FIG. 3 in view of FIG. 1, to the light detectors 41a-41f of light detector array 41) (For more details please read: Abstract; from column 4, line 61 to column 6, line 46; and from column 6, line 64 to column 8, line 36).
Ohlhaber et al. teaches all that is claimed as discussed above including the first input terminal (FIG. 4, input ends 85-88) and the first output terminal (FIG. 4, output end 95), but it does not specifically teach the following feature:
An open circuit detector electrically coupled to the terminals to form an electrical circuit that is normally closed, the open circuit detector to monitor the electrical circuit for an open circuit and generate an output signal that is indicative of an electrical state of the electrical circuit.
Yonushonis et al. teaches a book with capacitive touch pad in at least one cover comprising:
With regard to claim 12, an open circuit detector (FIG. 1, controller 110)  electrically coupled to the terminals (FIG. 1, access points 108) to form an electrical circuit (FIG. 1, system 100) that is normally closed, the open circuit detector (FIG. 1, controller 110) to monitor the electrical circuit (FIG. 1, system 100) for an open circuit and generate an output signal (FIG.2 in view of FIG. 1, fault indicator 226) that is indicative of an electrical state of the electrical circuit (FIG. 1, system 100) (FIGS. 1-9; From column 5, line 25 to column 6, line 5; and from column 9, line 42 to column 10, line 28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wave transmitting device of Ohlhaber et al. to utilize an open circuit detector as taught by Yonushonis et al. since Yonushonis et al. teaches that such an arrangement is beneficial to provide a system for detecting cracking of the electrically conductive traces as disclosed in the method for detecting fractures of FIG. 8.
With regard to claim 13, Ohlhaber et al. in view of Yonushonis et al. teaches the open circuit detector (FIG. 1, controller 110) comprises a voltage divider circuit electrically coupled to the terminals (FIG. 1, access points 108) (Yonushonis et al.: column 5, lines 35-39) of the at least a first electrically conductive trace (FIG. 3 in view of FIG. 1, conduction path 306, which is in place of conductive elements 71-74 extending along the channels 67-70 on light channel plate 61 as disclosed in FIG. 4 of Ohlhaber et al.).
With regard to claim 14, Yonushonis et al. teaches the open circuit detector (FIG. 1, controller 110) further comprises a comparator (FIG. 8, step 808) that receives an output of the voltage divider circuit as a first input (FIG. 8 in view of FIG. 2, step 804: resistance value 204) and a reference voltage as a second input (FIG. 8 in view of FIG. 2, step 806: degradation value 208), the comparator (FIG. 8, step 808) to generate a comparator signal (FIG. 8, step 808)  that is representative of a comparison between the output of the voltage divider circuit and the reference voltage, the comparator signal (FIG. 8, step 808) having a first value (FIG. 8, step 808: No) when the electrical circuit is a closed circuit and a second value (FIG. 8, step 808: Yes) when the electrical circuit is an open circuit (FIGS. 1-9; from column 5, line 25 to column 6, line 5; and from column 9, line 42 to column 10, line 28).
With regard to claim 15, Ohlhaber et al. teaches at least a second electrically conductive trace (FIG. 4, conductive elements extending along the channels on light channel plate 62) formed on at least one of the second lightguide surface (FIG. 4, top surface of channel plate 62) and a surface of the lens (FIG. 4, light channel plates 61-65), the at least a second electrically conductive trace (FIG. 4, conductive elements extending along the channels on light channel plate 62) having a second input terminal (FIG. 4, input ends of the conductive elements of the channel plate 62, similar to input ends 85-88 on the channel plate 61) and a second output terminal (FIG. 4, output ends of the conductive elements of the channel plate 62, similar to output ends 95 on the channel plate 61) for electrical connections (FIG. 3 in view of FIG. 1, to the light detectors 41a-41f of light detector array 41) (For more details please read: Abstract; from column 4, line 61 to column 6, line 46; and from column 6, line 64 to column 8, line 36).
With regard to claim 16, Yonushonis et al. teaches the open circuit detector (FIG. 1, controller 110) comprises a summing circuit having an input electrically coupled to the output terminals of the conductive traces, the summing circuit to generate a summing signal that is proportional to a sum of voltages at the output terminals of the conductive traces (FIGS. 4-6; and column 8, lines 4-67).
With regard to claim 17, Yonushonis et al. teaches the open circuit detector (FIG. 1, controller 110) further comprises a comparator (FIG. 8, step 808) that receives the summing signal as a first input (FIG. 8 in view of FIG. 2, step 804: resistance value 204 and a reference voltage as a second input (FIG. 8 in view of FIG. 2, step 806: degradation value 208), the comparator (FIG. 8, step 808) to generate a comparator signal (FIG. 8, step 808) that is representative of a comparison between the summing signal and the reference voltage, the comparator signal (FIG. 8, step 808) having a first value when the electrical circuit is a closed circuit and a second value when the electrical circuit is an open circuit (FIGS. 1-9; from column 5, line 25 to column 6, line 5; and from column 9, line 42 to column 10, line 28).
With regard to claim 18, Ohlhaber et al. teaches the lens (FIG. 4, light channel plates 61-65) is a first lens (FIG. 4, light channel plate 61), and further comprising a second lens (FIG. 4, light channel plate 62) in stack with the lightguide (FIG. 4, channels 67-70 on light channel plate 61 and all channels on channel plates 62-66) and the first lens (FIG. 4, light channel plate 61), wherein the lightguide (FIG. 4, channels 67-70 on light channel plate 61 and all channels on channel plates 62-66) is positioned between the first lens (FIG. 4, light channel plate 61) and the second lens (FIG. 4, light channel plate 62).
With regard to claim 19, Ohlhaber et al. in view of Yonushonis et al. teaches at least a second electrically conductive trace (FIG. 4, conductive elements extending along the channels on light channel plate 62) formed on at least one of the second lightguide surface (FIG. 4, top surface of channel plate 62), a surface of the first lens (FIG. 4, light channel plate 61), and a surface of the second lens (FIG. 4, light channel plate 62), the at least a second electrically conductive trace (FIG. 4, conductive elements extending along the channels on light channel plate 62) having a second input terminal (FIG. 4, input ends of the conductive elements of the channel plate 62, similar to input ends 85-88 on the channel plate 61) and a second output terminal (FIG. 4, output ends of the conductive elements of the channel plate 62, similar to output ends 95 on the channel plate 61) for electrical connections (FIG. 3 in view of FIG. 1, to the light detectors 41a-41f of light detector array 41) (Ohlhaber et al.: Abstract; from column 4, line 61 to column 6, line 46; and from column 6, line 64 to column 8, line 36), wherein the open circuit detector (FIG. 1, controller 110) is electrically coupled to the terminals (FIG. 1, access points 108) of each of the conductive traces (FIG. 3 in view of FIG. 1, conduction path 306, which is in place of conductive elements 71-74 extending along the channels 67-70 on light channel plate 61 as disclosed in FIG. 4 of Ohlhaber et al.)  to form a respective electrical circuit (FIG. 1, system 100) that is normally closed, the open circuit detector (FIG. 1, controller 110) to monitor each respective circuit (FIG. 1, system 100) for an open circuit and generate an output signal (FIG.2 in view of FIG. 1, fault indicator 226) that is indicative of an electrical state of the electrical circuits (FIG. 1, system 100) (Yonushonis et al.: from column 5, line 25 to column 6, line 5; and from column 9, line 42 to column 10, line 28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Holland et al. (US 10,663,732 B2) teaches systems, devices, and methods generally related to beam combining within laser projectors in wearable heads-up displays.
Blum et al. (US 2018/0348529 A1) teaches a releasably attachable augmented reality system for eyewear.
Potnis et al. (US 2018/0348526 A1) teaches systems, devices, and methods employing waveguides embedded in curved lenses.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858